Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17021585 filed on 09/15/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 04/25/2022 is acknowledged.
Allowable subject matter 
Claims 5-9 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosenblatt et al. (US 2019/0363128).
With respect to dependent claims 5-9, the cited prior art does not anticipate or make obvious, inter alia, the step of: “ further comprising a second via between, and in contact with, a second section of the first superconducting layer and a second portion of the second superconducting layer, the second via comprises a second Josephson junction, wherein an electrical loop around a defined area of the second crystalline silicon layer comprises the first via comprising the first Josephson junction, the second via comprising the second Josephson junction, the first superconducting layer, and the second superconducting layer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenblatt et al. (US 2019/0363128).
Regarding Independent claim 1, Rosenblatt et al. teach a superconducting structure comprising:
a silicon-on-metal substrate comprising a first superconducting layer (Fig. 16, element 204, paragraph 0056) between a first crystalline silicon layer (Fig. 16, element 104, paragraph 0054) and a second crystalline silicon layer (Fig. 16, element 202, paragraph 0056), the first superconducting layer comprising a first superconducting material (paragraph 0056); and 
a first via (Fig. 16, paragraph 0108) between, and in contact with, a first section of the first superconducting layer and a first portion of a second superconducting layer (Fig. 16, element 1610, paragraph 0109), the first via comprises a first Josephson junction (Fig. 16, the Josephson junction comprises elements 1608/1606/1604), and the second superconducting layer is over the second crystalline silicon layer and comprises a second superconducting material (paragraph 0109).
Regarding claim 2, Rosenblatt et al. teach wherein a first side of the second superconducting layer is flush with a first edge of the silicon-on-metal substrate and a second side of the second superconducting layer is flush with a second edge of the silicon-on-metal substrate (Fig. 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 2019/0363128) in view of Bunyk et al. (US 2016/0335558).
Regarding claim 3, Rosenblatt et al. teach the first superconducting layer.
Rosenblatt et al. do not explicitly disclose two or more wires in parallel and over the first superconducting layer, wherein the two or more wires form parallel electrical loops.
Bunyk et al. teach two or more wires (Fig. 7, element 705) in parallel and over a first superconducting layer (Fig. 7, element 702), wherein the two or more wires form parallel electrical loops (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Rosenblatt et al. according to the teachings of Bunyk et al. with the motivation to provide a Josephson junction circuit  to implement quantum computing, such as, gate model quantum computing, quantum annealing, and/or adiabatic quantum computing (paragraph 0133).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 2019/0363128).
Regarding claim 4, Rosenblatt et al. teach a first external electrical connection terminal at the first superconducting layer; and a second external electrical connection terminal at the second superconducting layer (It would have been obvious to one of ordinary skill in the art to provide terminals at the first and second superconducting layer to provide electrical signals as needed).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813